 



Gary Burbach
President
Chief Executive Officer
(Thoratec logo) [f25531f25531.gif]


November 21, 2006
David Smith
Dear David:
On behalf of Thoratec Corporation, I am pleased to confirm the following offer
of employment:
Position:   Chief Financial Officer & Executive Vice President, reporting
directly to me. Your offer of employment will be contingent upon successful
completion of pre-employment drug screening and a background check. A start date
upon completion of the above has been set for December 29, 2006.
Salary:   Your salary will be $13,076.93 paid bi-weekly, which is the equivalent
to $340,000.00 annually. This is an exempt position.
Bonus:   In addition you will be eligible for an annual bonus of 75% of your
base salary beginning in 2007. Also, your target bonus will increase to 80%
beginning in 2009. This bonus is based upon achievement of individual and
corporate objectives, which will be established at the beginning of each
relevant year.
Sign on Bonus:   You will be granted a sign on bonus of $240,000.00. This bonus
will be paid out in four equal installments. The first will be within 30 days of
your date of hire, followed by payments on the first, second and third
anniversaries of the initial payment. This bonus is subject to all normal and
appropriate payroll withholdings. In the event your employment with Thoratec
ends during any of the first four years from your hire date, you will forfeit
your entitlement to any unpaid installments of this sign on bonus. In this
instance you will also remit to Thoratec a pro-rata portion of that year’s bonus
payment, representing the portion attributable to the remaining months left to
the payment anniversary date.
Stock Options and Restricted Stock:   You will be granted nonstatutory stock
options to purchase 100,000 shares of common stock of Thoratec Corporation. The
first 2/3, or 66,667, of these shares will be granted on your start date and the
remaining 1/3, or 33,333, of these shares will be granted in conjunction with
our annual process in early 2007. The exercise price of these options will be
the fair market value of the stock at the date of the grant. These are 10-year
options vesting over a four-year period of 25% per year on the anniversaries of
the grants. You also will be granted 40,000 restricted shares of common stock of
Thoratec Corporation. These shares of restricted stock will also vest in
increments of 25% over a four year period on the grant anniversaries. You will
be granted 2/3, or 26,667, of these restricted shares sixty days from your start
date and the remaining 1/3, or 13,333, shares will be granted during our annual
process in early 2007. In the event of a “Change of Control” (as defined in the
“Separation Benefits Agreement” referenced in the section on Severance below)
all unvested shares of your Thoratec stock options and restricted stock
described in this section that are outstanding, but not yet exercisable, as of
the effective date of such Change of Control, shall become fully vested and
exercisable.
Corporate Headquarters
Thoratec Corporation 6035 Stoneridge Drive, Pleasanton, CA 94588 Tel
925-847-8600 Fax 925-847-8574 www.thoratec.com

      Burlington Office
23 Fourth Avenue, Burlington, MA 01803
Tel 781-272-0139 Fax 781-852-8390   Rancho Cordova Office
2945 Kilgore Road, Rancho Cordova, CA 95670
Tel 916-852-2833 Fax 916-683-3216

 



--------------------------------------------------------------------------------



 



     
David Smith
  Job Offer Letter
Page 2
  November 21, 2006

Benefits:   As a full-time employee, you will be eligible to participate in
Thoratec’s comprehensive group medical, dental, vision, long-term disability and
life insurance programs. Health coverage becomes effective the first of the
month following date of hire. Thoratec has several additional benefit programs
such as a 401(k) plan with company matching contribution, Educational Assistance
Program, Flexible Spending Program, an Employee Stock Purchase program, and a
Deferred Compensation Program.
Vacation:   Your vacation accrual will begin at 13.33 hours per month, which is
equivalent to 20 days per year.
Severance:   You and Thoratec will enter into a separation benefits agreement
(referred to herein as the “Separation Benefits Agreement”), which will set
forth certain severance benefits. Your “Standard Severance” benefit in the event
Thoratec terminates your employment without “Cause” (as defined in the
Separation Benefits Agreement) will be calculated as one times your annual
salary. Your “Change of Control Severance” benefit, paid if you are terminated
without Cause within 18 months of a “Change of Control” of Thoratec (as defined
in the Separation Benefits Agreement) will be calculated as two times your
annual salary plus two times your bonus, and will be paid six months after your
last day with Thoratec. We are in the process of updating our Separation
Benefits Agreement to comply with new tax laws and will provide it to you upon
completion.
Outside Involvement:   We understand that you currently serve as a director on
the board of directors of Perlegen Sciences. You agree that because of the time
required by such commitments and potential conflicts of interest, you will seek
written approval of the CEO and/or the Corporate Governance and Nominating
Committee of Thoratec’s Board of Directors before accepting any other positions
on a board of directors or agreeing to perform any other services for another
company, corporation or other commercial enterprise (other than for subsidiaries
or affiliates of Thoratec).
No Conflict of Interest:   By signing below, you represent and warrant that you
are not obligated under any other employment, consulting or other agreement
which would affect Thoratec’s rights or your duties to Thoratec and that your
employment by Thoratec is not in conflict with any commitments you have to any
party.
Employment at Will:   In consideration of employment, you agree to conform to
the policies of Thoratec and acknowledge that employment can be terminated for
any reason, with or without cause, at any time with or without notice at the
option of Thoratec or the employee. Failure to comply with company policies will
necessitate disciplinary action, which may include termination of employment.
6035 Stoneridge Drive, Pleasanton, CA 94588 (925) 847-8600 FAX (925) 847-8574
www.thoratec.com

 



--------------------------------------------------------------------------------



 



     
David Smith
  Job Offer Letter
Page 3
  November 21, 2006

We have aggressive aspirations at Thoratec for growth, building shareholder
value, and continuing to improve patients’ lives. I believe you will be a
significant contributor to achieving these goals and that Thoratec will provide
you with a challenging and rewarding career experience. We look forward to
working with you in realizing these objectives.
Sincerely,
/s/ Gary Burbach
Gary Burbach
Chief Executive Officer
Enclosures
I accept your contingent offer of employment, and will commence work upon
passing the drug screening test and the background investigation. I agree to the
terms as outlined in this letter.

       
/s/ David Smith
  11/22/06
 
   
David Smith
  Date

6035 Stoneridge Drive, Pleasanton, CA 94588 (925) 847-8600 FAX (925) 847-8574
www.thoratec.com

 